Title: [May 1761]
From: Adams, John
To: 



      Draft of a Letter to the Boston Gazette, May 1761.
      
      
       I am myself an Inhabitant of Boston, and have I think an honest affection for the Town, and a sincere Concern for its Honour: for which Reason I cannot reflect upon the late prevailing Humor of attributing our own follies to the Country without Regret. The late Engagement in your Paper, between two litigating Scribblers, about the Clergy of this Town, and their lawdable Conduct, at the late Installment, forsooth was between two Country laymen: and many other Pieces lately published have been in Country Characters; young Gentlemen from the Country, old Batchellers in the Country &c. This is merely fathering our own natural Children on other Men who are more chaste. Such Pieces, every Man who reads them knows, are the Productions of idle fellows in this Town—Persons who have no Business, of more Consequence, to employ their Time and Thoughts, and who happen to grow vain enough in their own Imaginations, to prize highly their own Wit and Talent. Whereas the good People in the Country, whom in Journeys which I often take I have pretty carefully observed, are more dilligent and attentive to their own Business, and much less conceited of their sense and Learning. Besides any Man may observe in these Pieces, a Temper, and Manners quite remote from the honest simplicity and natural, and habitual Benevolence of a Countryman. Tis really doing Injustice to the Country to impute to it such uncandid, illiberal Productions, but no Wonder these Grubstreet Garreteers are guilty of this Injustice when, I am sorry to say it, a like Kind is committed by almost all orders of the Town, in many other affairs of much more Consequence.
       The affair of Taxes has been a common Place Topic of Complaint against the Country, among all Ranks of Men in this Metropolis for many Years. Our Gentry has given frequent Invitations, to the Country Representatives, and to other Country Gentlemen, who had Acquaintance here, to Entertainments. The Productions of every Element and Climate were assembled, and the nicest Art and Cookery employed to regale them. The furniture of our Houses and Tables were proportionably rich and gay. Our Persons were cloathed in silks and Laces and Velvet, and our Daughters especially blazed in the rich vestments of Princesses. At the same Time the poor Gentlemen were scarcely able to walk the streets, for the Multitude of Chariots, or to hear themselves speak for the rapid Rattling of Hoofs and Wheels. (Wits and Wags may laugh at my Discription, but Foppery ought to be described in Bombast.) These Appearances at the Churches, assemblies, Concerts, Private Houses and streets, gave the Country an opinion, either that Boston was vastly rich or vastly extravagant, and they dared not, by any public speech or Conduct suppose the latter least they should give offence to us, who had treated them even with assiduous Complaisance and Hospitality.
       They endeavoured to Settle the Proportion of public Burdens, (and how should they do otherwise) according to the best Proofs they could procure of Wealth and Ability: And altho People in the Country were obliged to wear Homespun threadbare, eat salt Pork and Beef, drink Cyder and small Beer, and turn every stone, and save every Penny to pay their Taxes, and did it chearfully too: yet we in Boston never would pay ours, without Grumbling, and cursing Country folks, and Country Representatives.
       Well, the Country Gentlemen desirous to do Justice, harkened to our Complaints, and set themselves to discover as well as they could, who was and who was not able to support the Pomp they every day saw. They asked our own Representatives and other, the most sensible Inhabitants of the Town, and no better Method was to be found than the Valuation Act. But, this, instead of quieting extinguishing only enflamed our Discontent. “What we cry? We obliged to tell upon Oath how much we are worth? must not we drink Madeira, eat in silver and China? Ride in our Chariots? Go to Concerts and assemblies? and let our sons and Daughters spend a few Guineas a Week at Cards without telling the assessors, and having it recorded that we are in Debt for all this, and £10, 000 worse than nothing! Oh these vile shoe string Representatives.”
       We have not in short the Ingenuity of common Debauchees, who will often confess their own folly, in getting Claps and daily Drams, has given them the Hectick: But we are determined to take no shame to ourselves, but charge the natural and unavoidable Consequences of our own Imprudence on the Country. The Country, it is true, is not an unexceptionable Example of Wisdom. Many Things are running Wild. Many simptoms begin to appear, that threaten their Happiness, their Morals, Health, Properties and Liberties, in a very melancholly manner: But even these simptoms are produced, in a great Measure by the inconsiderate Politicks of this Town.—Give me Leave to mention a very flagrant Instance out of a Multitude.
       If you ride over this whole Province you will find, that, alltho Taverns are generally too numerous, they are not half so numerous in any one County, in Proportion to the Numbers of People and the Necessity of Business and Travellers, as in this. In most Country Towns, in this County, you will find almost every other House, with a sign of Entertainment before it. If you call, you will find Dirt enough, very miserable Accommodation of Provision and Lodging, for your self and your Horse. Yet if you set the Evening, you will find the House full of People, drinking Drams, Phlip, Toddy, Carrousing, swearing, but especially, plotting, with the Landlord, to get him, at the next Town Meeting an Election, either for select man or Representative. Thus the Multiplicity of these Houses, by dividing the Profits, renders the Landlords careless of Travellers, and allures the poor Country People, who are tired with Labour and hanker after Company, to waste their Time and money, contract Habits of Intemperance and Idleness, and by degrees to loose the natural dignity and freedom of Inglish Minds, and confer those offices, which belong by Nature and the spirit of all Government to Probity and Honesty, on the meanest and weakest and worst of human Characters.
       A good deal of this has happened, as I believe, partly from what I have seen and partly from credible Information, in the Country: But who is most to blame! The Court of Sessions has made such Rules for itself, that the Country Justices can seldom attend. The select Men of the several Towns, have been so often disappointed, that they are discouraged. Some Houses to my Knowledge have been licensed which never had any Approbation from any select Man. Other Persons have been licensed whom the select Men have found by Experience, and certified to be, guilty of Misrule, and therefore unfit. Others have been recognized for seven Years together without any Approbation from the select Men, thro that whole Time. Nay a Man has been recognized, tho the select Men certifyed good Reasons for not approbating him—that he was very intemperate, had poor Accommodations, and was subject to fits of Caprice if not Delirium, that made it dangerous to come near him: and altho it was proved, that the same Man, in one of those fits, had but a few days before, Stabbed another, with apparent Design and great Danger of Murder.
       Now I agree, that Ambitious Spirits in the Country, who have little Honour, will soon see, that such Houses must be favoured, and multiplied, to promote their own designs, and therefore Retailers and Taverners are generally in the Country Assessors, or select Men, or Representative or Esquires: But are not we more to blame. Are not some of our Justices, Importers of Mollasses? are not others Distillers? and are not all of them fond of a lawful Fee? In short it is owing wholly to Boston Justices, that those Houses have been so shamefully multiplied, in the Country, multiplied so that decent Entertainment for a Traveller is no where to be had.
       The Freedom of Censure is a Matter of great Consequence under our Government. There are certain Vices and follies, certain Indecencies of Behaviour, beneath the Inspection and Censure of Law and Magistracy, which must be restrained and corrected by Satyr. And for this Reason, every Piece of just Ridicule in public or private bestowed on any foppery wrong or foolish Conduct, gives me great Pleasure, even altho I am myself the Object. From the same Principle I was glad to see some Animadversion on the late inconsistent Conduct of the Ministers of this Town. And nothing but sacerdotal Impudence, and Ecclesiastical Pride, can account for the surly, revengeful Manner in which those Pieces have been received.
      
      
       
        
   
   This is the last of JA’s series of letters on the evils of taverns; see entry of 29 May 1760 and note, above. Though clearly intended for publication in the Boston Gazette (see the following note), no printing has been found.


       
       
        
   
   “The late Engagement in your Paper” alludes to a controversy arising from a news item in the Boston Gazette, 2 March 1761, describing the installation of Rev. Alexander Cumming as co-pastor with Dr. Joseph Sewall of the Old South Church in Boston a week earlier. The “Entertainment” provided for the “honourable and reverend Guests” was so “very sumptuous and elegant,” the notice said, that it had to be held in several houses. “And it is concluded, that many poor People were the better for what remained of so plentiful and splendid a Feast; such as was hardly ever known among us on a similar Occasion.” In the following issue, 9 March, an anonymous writer who described himself as a country layman declared these proceedings “disgusting” to himself and discreditable to the Congregational ministry. He called attention to resolves that a convention of ministers had themselves adopted two years earlier, disapproving “Feasting, Jollity and Revelling” on such occasions, and pointed out that Joseph Sewall had issued the resolves over his own name as moderator of the convention. On 6 April the Gazette carried a rejoinder from another “country layman,” who ventured the opinion that the guests had enjoyed only the “moderate refreshment” to which any Christian is entitled. The dispute spun itself out until 11 May, when the first writer got the last word by describing the fare in detail, his informant (he said) having been one of the guests:


        
         
          
           “There were six tables, that held one with another 18 persons, upon each table a good rich plum pudding, a dish of boil’d pork and fowls, and a corn’d leg of pork, with sauce proper for it, a leg of bacon, a piece of alamode beef, a leg of mutton with caper sauce, a piece of roast beef, a roast line [loin] of veal, a roast turkey, a venison pastee, besides chess cakes and tarts, cheese and butter. Half a dozen cooks were employed upon this occasion, upwards of twenty tenders to wait upon the tables; they had the best of old cyder, one barrel of Lisbon wine, punch in plenty before and after dinner, made of old Barbados spirit. The cost of this moderate dinner was upwards of fifty pounds lawful money.”
          
         
        
       
       
        
   
   An Act for Enquiring into the Rateable Estates of this Province, passed 31 Jan. 1761, required all persons to list on oath their real and personal property for the purpose of a new tax assessment (Acts of 1760–1761, ch. 24; Mass., Province LawsThe Acts and Resolves, Public and Private, of the Province of the Massachusetts Bay, Boston, 1869–1922; 21 vols., 4:422–423).


       
       
        
   
   In an earlier and very fragmentary draft of this essay, just preceding the present draft in the MS, the foregoing sentence reads: “But this threw new fuel into the unquenchable furnace of Boston Passions.” There is reason to believe that this alternative draft was once longer but was later removed from the paper booklet; see note 8, below.


       
       
        
   
   Earlier draft reads: “Oh these vile shoe string Country Representatives.”


       
       
        
   
   The words “Country” and “County” in this sentence (and frequently elsewhere in JA’s early Diary) are indistinguishable as written by JA. In transcribing, one can only go by the sense of the passage.


       
       
        
   
   MS: “Plip.”


       
       
        
   
   The present paragraph is separated by an interval of space from the foregoing text. In the margin is written “Beg.,” (i.e. “Begin”), which together with the substance indicates that this paragraph was an alternative opening for the essay. It may, however, have been intended as the beginning of the now largely missing draft; see note 4, above.


       
      
     